DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the unit board in the sensor unit including a semiconductor laser (claim 6) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 6 recites the limitation "the control circuit" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusuda et al. (US 2011/0235142 A1) in view of Kasai (US 6,246,705 B1).
Kusuda et al. teach the following claimed limitations:
Regarding claim 1, an image forming apparatus (laser printer 1; FIG. 1) comprising: 
a unit configured to perform image forming operation (light scanning apparatus 100; FIGs. 1, 2); 
a unit board in the unit (control substrate 180; FIGs. 2, 4, 5);
wherein the unit board includes a connector (connector 182; FIGs. 2, 4, 5; [0044]), and
wherein a length of the connector in a longitudinal direction of the connector (length of connector 182 in horizontal direction; FIG. 5) is longer than a length of the unit board in a widthwise direction of the unit board (length of control substrate 180 in the vertical direction; FIG. 5), and the longitudinal direction of the connector intersects the 
Regarding claim 2, the connector is disposed at one end of the unit board in a longitudinal direction of the unit board (connector 182 is disposed at right end of control substrate 180; FIG. 5), and a side at the one end of the unit board in the longitudinal direction of the unit board is substantially parallel to the longitudinal direction of the connector (the upper side of control substrate 180 at the right end is substantially parallel to connector 182; FIG. 5).
Regarding claim 3, the unit board includes a semiconductor laser (semiconductor laser light source 121 connected at light source connection part 181; FIGS. 4, 5), and a driving circuit (motor driving IC 184; FIG. 5) for a deflection device that deflects a laser beam emitted from the semiconductor laser in a scanning manner (polygon mirror 130; FIG. 2), and
wherein the unit is an optical scanner including the deflection device (light scanning apparatus 100; FIGs. 1, 2), an optical element (coupling lens 122; FIG. 2), and an optical box containing the deflection device and the optical element (housing 110 of light scanning apparatus 100; FIG. 2).
Regarding claim 5, an image forming apparatus (laser printer 1; FIG. 1) comprising: 
a unit configured to acquire information about image forming operation (light scanning apparatus 100; FIGs. 1, 2; acquiring data regarding an image is suggested in image forming operations); 
a unit board in the unit (control substrate 180; FIGs. 2, 4, 5);
connector (connector 182; FIGs. 2, 4, 5; [0044]), and
wherein a length of the connector in a longitudinal direction of the connector (length of connector 182 in horizontal direction; FIG. 5) is longer than a length of the unit board in a widthwise direction of the unit board (length of control substrate 180 in the vertical direction; FIG. 5), and the longitudinal direction of the connector intersects the widthwise direction of the unit board (horizontal direction intersects vertical direction; FIG. 5).
Kusuda et al. do not teach the following claimed limitations:
Further regarding claim 1, a wiring configured to be connected to the unit board; and 
a control board configured to be connected to the unit board with the wiring and control the unit.
Regarding claim 4, the wiring includes a flexible cable.
Further regarding claim 5, a wiring configured to be connected to the unit board; and 
a control board configured to be connected to the unit board with the wiring and control the unit.
Kasai teaches the following claimed limitations:
Further regarding claim 1, a wiring configured to be connected to the unit board (harness 30; FIG. 2) for the purpose of delivering signals to the board; and 
control board configured to be connected to the unit board with the wiring and control the unit (controller unit 200; FIG. 2) for the purpose of delivering signals from a controller.
Further regarding claim 4, the wiring includes a flexible cable (a typical data bus that can bend; FIG. 2; column 1, lines 60-67) for the purpose of folding the cable in tight places.
Further regarding claim 5, a wiring configured to be connected to the unit board (harness 30; FIG. 2) for the purpose of delivering signals to the board; and 
a control board configured to be connected to the unit board with the wiring and control the unit (controller unit 200; FIG. 2) for the purpose of delivering signals from a controller.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate a wiring configured to be connected to the unit board; a control board configured to be connected to the unit board with the wiring and control the unit; the wiring includes a flexible cable; a wiring configured to be connected to the unit board; and a control board configured to be connected to the unit board with the wiring and control the unit, as taught by Kasai, into Kusuda et al. for the purposes of delivering signals to the board; delivering signals from a controller; folding the cable in tight places.
Allowable Subject Matter
Claim 6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The primary reason for indicating allowable subject matter of claim 6 is the inclusion of the limitations of an image forming apparatus that include the unit board includes a semiconductor laser, and a driving circuit for a deflection device that deflects a laser beam emitted from the semiconductor laser in a scanning manner, and the unit is a sensor unit that acquires information about a toner image, and a control circuit controls an exposure device that exposes a photosensitive drum to light based on the information acquired by the sensor unit.  These limitations found in each of the claims, as they are claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798.  The examiner can normally be reached on MWFSa 10am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






8 May 2021
/KENDRICK X LIU/Examiner, Art Unit 2853     

/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853